Citation Nr: 1525510	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  08-35 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a prostate disorder, claimed as due to
herbicide exposure.

2.  Entitlement to service connection for hypertension, claimed as due to herbicide
exposure, or, in the alternative, as secondary to service-connected posttraumatic
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to November 1971.  Service
in the Republic of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied the Veteran's claims.  

In September 2012, the Veteran presented sworn testimony during a personal
hearing in Los Angeles, California, which was chaired by the undersigned.  A
transcript of the hearing has been associated with the Veteran's VA claims file.

In January and November 2013 and Board decisions, the claims were remanded for further evidentiary development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, this matter was remanded in November 2013 for further development.  Specifically, the Board found that the February 2013 examiner failed to address  private treatment records dated April 1983, which documented a notation of "hypertension - probable labile, rule-out episodic hypertension."  The Board also noted that the examiner did not recognize VA treatment evidence of a continuing diagnosis of hypertension in January 1999 or the continuing diagnosis of
chronic prostatitis repeatedly documented in the Veteran's VA treatment records.
Moreover, in rendering an opinion with respect to medical nexus, the Board found that the examiner's findings were inconsistent with the conclusion rendered.  Thus, the Board remanded the matter for clarification of the examiner's findings.

Further examination was completed in a January 2014 VA examination.  The examiner indicated that the Veteran's claims file was available and reviewed in connection with the examination and report.  The examiner again found that hypertension was less likely than not incurred in or caused by the Veteran's service.  The examiner found that the Veteran had a diagnosis of hypertension, but found that, as demonstrated in multiple studies, including those published by the NIH, Harvard medical school, and the Mayo Clinic, the single most common risk
factor for hypertension is obesity and sedentary life style.  As such, the examiner reiterated the opinion that the Veteran's hypertension was less likely than not
incurred in or caused by the claimed in service injury, event or illness, and not exposure to Agent Orange.  With respect to hypertension due to PTSD, the examiner noted that the Veteran's service treatment records were silent for any elevated blood pressure readings.  And while post-service medical evidence
showed elevated readings in 2002, an assessment of hypertension from 2009,
and diagnosis of PTSD from 1997, the examiner found that PTSD does not cause HTN and the literature reviews did not support this claim.  The examiner concluded that hypertension was unmistakably not aggravated beyond its natural progression by PTSD.  Finally, with respect to the Veteran's prostate claim, the examiner reiterated the opinion, finding that the literature reviews did not support any relationship between enlarged prostate and exposure to herbicide. As it is a common and a benign condition, the examiner again stated that "it is my opinion that this Veteran's prostate disorder is at least likely as not caused by exposure to herbicides (Agent Orange)."

Based on the foregoing, the Board finds that this matter must again be remanded.  This matter was remanded in November 2013 in order to give the February 2013 examiner an opportunity to clear up contradictory findings regarding whether the Veteran's prostate condition was secondary to Agent Orange exposure and to comment on a 1983 diagnosis of hypertension.  Unfortunately, the examiner made the same error in the later January 2014 examination and did not specifically comment on the 1983 diagnosis.  In this regard, the Board notes that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Upon remand, the Veteran should be afforded a VA examination with a physician other than the examiner that conducted the previous examination reports.  

Accordingly, the case is REMANDED for the following action:

1.   Refer the VA claims file to a physician with appropriate expertise other than the examiner who conducted the February 2013 and January 2014 VA examinations.  The Veteran does not need to be re-examined.  The examiner is requested to review the claims file in its entirety, including all VA and private treatment records.  The examiner should respond to the following:  

(a) Is it at least as likely as not that the currently diagnosed hypertension is the result of the Veteran's service, to include his presumed exposure to herbicides (Agent Orange) in the Republic of Vietnam?  In rendering an opinion, the examiner should discuss the April 1983 private treatment record documenting a diagnosis of hypertension.

(b) Is it at least as likely as not that the diagnosed hypertension is proximately due to the Veteran's service-connected PTSD? In rendering an opinion, the examiner should discuss the April 1983 private treatment record documenting a diagnosis of hypertension.

(c)  Is it at least as likely as not that the diagnosed hypertension is aggravated by the Veteran's service connected PTSD?  In rendering an opinion, the examiner should discuss the April 1983 private treatment record documenting a diagnosis of hypertension.

(d)  Is it at least as likely as not that the diagnosed prostate hypertrophy and chronic prostatitis are the result of the Veteran's military service, to include his presumed exposure to herbicides (Agent Orange) in the Republic of Vietnam?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined In particular he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.

2.  Readjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a SSOC and an appropriate period of time for response before the case is returned to the Board

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




